Title: From Alexander Hamilton to James Gunn, [22 December 1798]
From: Hamilton, Alexander
To: Gunn, James



New York Decr. 22nd. 1798
My dear Sir

The post of yesterday brought me your favor of the 19th instant. The sentiments in it personal to me are extremely gratifying—and I am very glad to ascertain the military ground upon which you are not unwilling to stand. If things progress, I trust there will be no obstacle to your occupying it.
As to further military arrangements my ideas are these. Considering how little has been done towards raising the force already voted, that an important tax is yet in the first stage of an Essay—that a prospect of peace is again presented by the temporizing conduct of France—that serious discontents exist in parts of the country with regard to particular laws—it appears to me adviseable to postpone any actual augmentation of the army beyond the provisions of the existing laws; except as to the Regiment of Cavalry, which I should be glad to see increased, by the addition of two troops, and by the allowing it to be recruited to the complement which has been proposed by the commander in Chief as that of the war-establishment. What this is will probably be communicated by the Secretary at War.
But a considerable addition ought certainly to be made to our military supplies. The communications of the commander in Chief will also afford a standard for the increase in this respect, as far as concerns the force to be employed in the field. There are however some other objects of supply equally essential which were not within the view of those communications. Heavy Cannon for our fortifications and mortars for the case of a siege. Of the former, including those already procured and procuring, there ought not to be fewer than one thousand from eighteen to thirty two pounders, chiefly of twenty four—of the latter including those on hand, there ought to be fifty of ten inch Caliber. This you perceive looks to offensive operations. If we are to engage in war our game will be to attack where we can. France is not to be considered as separate from her ally. Tempting objects will be within our Grasp.
Will it not likewise be proper to renew and extend the idea of a Provisional Army? The force which has been contemplated as sufficient in every event is 40,000 Infantry of the line, 2,000 Riflemen, 4,000 Cavalry, and 4,000 Artillery, making in the whole an army of fifty thousand. Why should not the provisional army go to the extent of the difference between that number and the actual army? I think this ought to be the case, and that the President ought to be authorized immediately to nominate the Officers—to remain without pay till called into service. The arrangement can then be made with sufficient leisure for the best possible selection; and the persons designated will be employed in acquiring instructions.
It will likewise well deserve consideration whether provision ought to be made for classing all persons from eighteen to forty five inclusively, and for drafting out of them by lot in case of Invasion the number necessary to complete the entire army of fifty thousand. In the case of Invasion the expedient of drafting must be resorted to, and it will greatly expedite it, if there be a previous classing with a view to such an event. The measure too will place the Country in a very imposing attitude and will add to the motives of caution on the part of our enemies.
These measures are all that appear to be adviseable with regard to our military establishment under present appearances. A loan as an auxiliary will of course be annexed.
With greatest esteem   I remain dear Sir   Your very obed Servant

General Gunn


This is communicated in confidence. I send [it] as well because I think it proper to do so & as because I wish you to see the train of my ideas.

